Citation Nr: 0405213	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  02-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extended period of eligibility in which to 
receive Chapter 31 vocational rehabilitation training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 feasibility 
determination by the VA Vocational Rehabilitation and 
Counseling Division (VR&C) of the RO in Indianapolis, 
Indiana, which found the veteran did not qualify for an 
extension of Chapter 31 benefits under the Vocational 
Rehabilitation Program because the 12-year period during 
which he had potential eligibility under the program had 
passed and he did not qualify for an extension of that date 
because he was not found to have a serious employment 
handicap.  

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required on his part.  


REMAND

A review of the evidence in this case discloses the Vetrerans 
Claims Assistance Act of 2000 (VCAA) provisions have not been 
adequately considered and complied with.  The United States 
Court of Appeals for Veterans Claims has held that once a 
substantially completed application has been received, and 
prior to a rating determination, VA must specifically inform 
the veteran what evidence VA will seek to provide and what 
evidence the veteran is to provide.  A general form letter 
not addressing these provisions is not sufficient.

Therefore, because of the changes in the laws cited above, a 
remand is required for compliance with governing adjudicative 
procedures.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that needs to 
be rendered to comply with the VCAA.

At the videoconference hearing with the undersigned in March 
2003, the veteran and his representative testified regarding 
the severity of his service-connected skin disorder and its 
impact on his ability to work as a custodian with the Post 
Office.  A review of the record discloses that service 
connection is in effect for skin lesions of the chest and 
back, rated as 30 percent disabling, and for residuals of 
cyst excision in the perianal area, rated as 10 percent 
disabling.  Service connection is also in effect for 
dermatitis of the right hand, rated as 10 percent disabling, 
and for scarring of the right fourth finger, rated as 
noncompensably disabling.  A rating action regarding the skin 
lesions and the residuals of the cyst excision was issued by 
the RO in January 2003.  The veteran submitted a notice of 
disagreement with the determination that same month.  A 
statement of the case was issued by the RO in February 2003.  
The veteran and his representative have argued that the 
severity of the skin condition equates to a serious 
employment handicap and thus warrants extension of Chapter 31 
benefits because of medical infeasibility.  

The medical record in this regard discloses that in September 
2002, the veteran was accorded a dermatology examination.  
However, there was no discussion by the examining physician 
about the impact of the skin disorder on the veteran's 
employment.  Notation was made that the veteran was being 
followed by a physician at the Dermatology Clinic at the VA 
Medical Center and was taking 40 milligrams of Accutane 
daily.  A statement from the treating physician is of record 
and is dated May 28, 2002.  The physician indicated that the 
veteran "ideally should avoid" hot, dusty, unclean areas.  He 
opined it was "best to move on to vocational training for 
another job."  Reports of treatment and evaluation with the 
physician subsequent thereto are not of record.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all medical care providers 
who have treated him for his service-
connected disorders since 2002.  After 
securing the necessary releases, the RO 
should obtain those records that had not 
been previously secured.  Of particular 
interest are any reports of treatment and 
evaluation at the Dermatology Clinic at 
the VA Medical Center, Indianapolis since 
2002.

3.  Thereafter, the veteran should be 
provided with a dermatology examination 
for the purpose of determining the 
current nature and extent of impairment 
attributable to his service-connected 
skin disorder.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
provide an opinion to the best of his or 
her ability as to whether it is at least 
as likely as not that the veteran's skin 
disorder provides a serious employment 
handicap in his profession as a custodian 
with the Post Office or in any other 
field of endeavor.  

4.  A VA rehabilitation counselor should 
provide an assessment of the veteran 
after reviewing pertinent information in 
the claims folder and the vocational 
rehabilitation files.  A determination 
should be made as to whether the veteran 
has a serious employment handicap 
resulting from service-connected 
disability.  Any interview and testing of 
the veteran deemed necessary should be 
arranged.  The counselor should take into 
account the latest medical evidence and 
any additional evidence submitted by the 
veteran.  

5.  Then, the RO should readjudicate the 
issue of the veteran's entitlement to an 
extension of Chapter 31 benefits.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




